Citation Nr: 1217919	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  03-33 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for varicose veins of the left leg.


(The issue of entitlement to an evaluation in excess of 10 percent for varicose veins of the right leg is the subject of a separate Board decision)


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to March 1994.

This matter originates from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, that denied service connection for bilateral varicose veins.  In August 2006, the appellant testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  By Board decision in December 2006, the Board denied the appellant's claim.  In March 2008, pursuant to a Joint Motion for Remand, the United states Court of Appeals for Veterans Claims (CAVC) vacated the December 2006 Board decision and remanded the appeal to the Board.  In May 2008, the Board remanded the matter to the RO for additional development.  In August 2008, the RO granted service connection for varicose veins of the right leg thereby fully satisfying this aspect of the appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  In April 2009, the Board denied service connection for varicose veins of the left leg, but vacated the decision on its own motion in a separate Board decision in July 2009 due to the receipt of additional evidence not considered at the time of the April 2009 decision.  Also in July 2009, the Board remanded the matter for additional development, namely, to afford the Veteran a VA examination to determine the etiology of any varicose veins of the left leg he may have had.  There has been substantial compliance with this remand directive by way of VA examinations in January 2010 (with a May 2010 addendum) and July 2010.  See Stegall v. West, 11 Vet. App. 268 (1998).  The matter is once again before the Board.



FINDING OF FACT

Left leg varicose veins, if present, are unrelated to service.


CONCLUSION OF LAW

Left leg varicose veins were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 1131, 5107  (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a);38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, the appellant was provided with initial notice of the VCAA in November 2001, which was prior to the March 2002 adverse decision on appeal.  Therefore, the express requirements set out by the Court in Pelegrini have been satisfied.

VA has fulfilled its duty to notify the appellant in this case.  In the November 2001 letter as well as in an October 2003 letter, the RO informed the claimant of the applicable laws and regulations, the evidence needed to substantiate the claims decided herein, and which party was responsible for obtaining the evidence.  38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F. 3d 1483, 1485 (Fed. Cir. 1997).  Thus, the Board finds that the notice required by the VCAA and implementing regulations was furnished to the claimant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters. 

The Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. The Court held that upon receipt of an application for a service - connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra.  With respect to the claim presently on appeal, the Board finds that the appellant is not prejudiced by a decision at this time since this claim is being denied.  Therefore, any notice defect, to include disability rating and effective date, is harmless error since no disability rating or effective date will be assigned.  Moreover, the Veteran was informed of the degree of disability and effective date elements in a June 2008 letter.

The Board also finds that all necessary assistance has been provided to the appellant.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate this claim, including requesting information from the appellant regarding pertinent medical treatment he may have received and obtaining such records, and affording him VA examinations during the appeal period.  In regard to the examination reports on file, the March 1998 VA examination report is not based on a review of the Veteran's claims file nor does it contain a nexus opinion; however, it does contain a valid diagnosis based on an examination of the Veteran.  The Board finds that this examination report, together with the January 2010 and July 2010 VA examination reports which are based on a review of the Veterans claims file, an examination of the Veteran, and contain medical opinions, are deemed adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  The appellant was also provided with the opportunity to attend a Board Hearing which attended in August 2006. 

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in his claim for service connection for a varicose veins of the left leg and that adjudication of this claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II. Facts

The Veteran's service treatment records show that he was seen in June 1990 with complaints of leg cramps of two days duration in the thigh area of the left lower extremity, with no noted history of trauma.  He was assessed as having rule out nutritional deficit and probable mild heat cramps.  Records also show that the Veteran returned to the clinic for a follow up three days later complaining of leg pain of seven days duration.  He described having a knot in the middle of his femur area, anterior, and was referred to physical therapy for ultra sound treatment which reportedly relieved his pain.  He was assessed as having mild dehydration with secondary cramping.  The Veteran's service treatment records are devoid of a diagnosis of varicose veins.  They include his June 1993 separation examination report showing a normal clinical evaluation of the lower extremities. 

In September 1993 and April 1994, the Veteran filed claims for service connection for disabilities that did not include varicose veins.

An April 1994 VA consultation sheet shows that the Veteran was being referred to the surgery clinic for complaints of varicose veins in his right leg.  He said he felt like his veins were "popping out".  

A Persian Gulf examination report in September 1994 contains a diagnosis of varicose vein mild, left leg.

An October 1994 VA outpatient record shows that the Veteran was being seen for varicose veins in both legs, but was noted only to have varicose veins of the right lower extremity.  

At a VA general examination in March 1998, the Veteran was noted to have varicose veins on the right lower extremity, extending from the mid-thigh to the mid-calf posteriorly.  He was diagnosed as having varicose veins of the right lower extremity.  

A November 1999 VA outpatient record shows that the Veteran presented to the medical facility for evaluation of varicose veins.  He reported that he had had the condition for years and they were getting more swollen at times.  He was assessed as having right leg varicose veins.  

An August 2000 VA outpatient record states that the Veteran had a history of varicose veins of the right leg since 1992 while in the Army.  He was noted to wear stockings with no progression of symptoms and said he elevated his leg at night.  Findings revealed right leg with varicosities over posterior thigh and calf nontender and no erythema.  Distal and posterior tibial pulses were 2+/4+.  He was advised to continue with stockings and leg elevation exercises and return to the clinic in three months.

The Veteran was seen at a VA outpatient clinic in October 2000 for varicose veins, right lower extremity.  He was noted to have been using compression stockings for the past four months and had good pulses, torous saphanous vein, and no discoloration or ulcers.  He indicated that he did not want surgery at that time and would continue with stockings and leg elevation.  He was again seen for varicose veins, right lower extremity, in April 2001.  This treatment record notes that surgical versus conservative management options were discussed with the Veteran.  

VA outpatient records show that a VA duplex, extremity vein, study was performed in October 2000 and was negative for deep venous thrombosis of the femoral and popliteal veins, right lower extremity.  

In November 2000, the Veteran filed an informal claim for service connection for varicose veins of the right leg.  He said this condition began in the military, but he failed to report it due to his busy schedule.  He also said that no one brought the condition to his attention, but that it had been brought to the attention of VA three months after service.  

A September 2001 VA outpatient clinic note shows that the Veteran returned to the clinic for evaluation of left lower extremity varicose veins and had been previously seen 5 to 6 months earlier.  The record notes that he was using compression stockings and appeared satisfied with his progress.  Findings revealed a well developed lower extremity, left lower extremity varicose veins, no right-sided involvement.  The Veteran was advised to continue with compression therapy and return to the clinic in three months.

In a March 2002 rating decision, the RO denied service connection for varicose veins, bilateral.  

In his July 2002 Notice of Disagreement, the Veteran said that he thought he had healthy veins in service, but he was wrong and they were actually the beginning of varicose veins.  

In a statement dated in October 2002, the Veteran said that the location of his varicose veins was behind his right leg, upper calf, and obscured him from seeing something was wrong with these veins.  He said his varicose veins were related to extreme long hours of work in shop, dessert storm, building fuel farms, and carrying equipment and supplies.  He noted that the early stages of his varicose veins were not reported to the medical department because of "negligence".  He added that his leg was experiencing the worst stages and the varicose (veins) were large and unhealthy.  

An August 2003 VA outpatient record notes that the Veteran had a history of varicosities on the right lower extremity.  

In his substantive appeal of November 2003, the Veteran said that his varicose veins were developing and in the early stages in service and were due to the extra work he was given in service.  He said that medical personnel at Camp Lejuene in North Carolina did not detect the condition because they were focused on his rotator cuff condition.  

In a statement dated in June 2004, the Veteran said that he was in the early stages of varicose where he veins were popping out, but he did not emphasize it to the doctors and they did not bother to mention anything about it.  

At a Board hearing in August 2006, the Veteran testified that shortly after service he was told by his sister that he had varicose veins.  He said that he followed her suggestion and went to the Bronx VA where he was diagnosed in 1994 as having varicose veins in the right leg only.  He said he began receiving treatment for this condition in 1999 which included wearing compression stockings.  He said he worked as a painter for the Post Office and sometimes had to take breaks and get off of his feet.  He said that recently he was having more problems with his right leg.  

In August 2006, the Veteran submitted a photograph of his legs showing visible bulging veins in his upper, posterior upper thigh, knee area on the right.  He said that this photograph was taken in the early part of 1993 while he was still on active duty.  

Also in August 2006, the RO received statements from two of the Veteran's coworkers who said that the Veteran had varicose veins and wore compression stockings to control his leg pain.  

On file is an August 2006 private "To Whom It May Concern" letter from Dr. V. Pamoukian, M.D., of the Lenox Hill Vascular Institute of New York stating that the Veteran had been seen in August 2006 and diagnosed as having varicose veins and venous insufficiency of the right lower extremity.  

On file are VA outpatient records from the primary care clinic showing that the Veteran was seen for follow up visits for varicose veins, right leg, in September 2007 and June 2008.  The Veteran requested stockings in September 2007, and in June 2008 he complained of an intermittent crampy discomfort in his right leg on and off with no itching or ulceration.  He also complained of periodic swelling and some tenderness after exercise, but denied itching or edema.  Findings at this time revealed prominent varicose veins, on the back of the right calf and lower right leg.  In an addendum note in July 2008, the VA physician stated that the Veteran had longstanding right lower extremity varicose veins and used compression stockings.  He said that the Veteran had been following up in the Bronx VA.  

At a VA examination in July 2008, the Veteran reported that his varicose vein condition was becoming progressively worse.  He said his symptoms were pain, burning and tingling in the right lower extremity.  His symptoms included constant aching, fatigue and tingling in the right lower extremity, exacerbated by prolong standing, walking or when the leg remained in a dependent condition such as sitting for prolonged periods of time.  These symptoms were noted to be ameliorated by compression stockings, although this did not eliminate the pain.  The Veteran's personal activities of daily living were not impaired.  The Veteran said he was able to maintain employment as a maintenance worker with the postal service, but did so with pain and he needed to wear compression stockings.  Varicose veins of the left lower extremity were noted to be normal.  The examiner diagnosed the Veteran as having varicose veins right lower extremity and opined that it was more likely than not secondary to the Veteran's active duty service.  He said that the Veteran had well documented extensive varicose veins three months after his discharge from service and that it was unlikely that the Veteran developed such extensive varicose veins in the three months since discharge.  He went on to note that the Veteran supplied statements and photographs of further support of the inservice onset of varicose veins.  

In October 2008, the RO received information downloaded from the internet from the Veterans Affairs Canada website defining and listing the causes of varicose veins.

At a May 2009 VA follow up visit, the Veteran reported that he was feeling fine.  Findings were the same as in June 2008, showing prominent varicose veins on the back of the right calf and right lower leg, but no edema, ulceration or discoloration.

In January 2010, the Veteran underwent a VA examination for varicose veins.  The examiner reported that the Veteran was currently employed for the postal service where he had worked for three years.  The examiner also noted that he had reviewed the Veteran's claims file.  He said that the Veteran denied any varicose veins in the left leg and was only requesting an increase in his right leg.  He relayed the Veteran's report that his right leg symptoms had worsened and that he currently had symptoms upon standing for prolonged periods after one or two hours especially, also when walking with heavy equipment or sitting for one to two hours.  He said the Veteran wore compression stockings all day long otherwise his legs would swell and his symptoms would increase.  He noted that the Veterans symptoms were present on a daily basis and that the Veteran took Tylenol for pain.  He said the Veteran was unable to squat because of increased symptoms.  Findings revealed no varicosities (of the left leg) at that time.  The right leg revealed moderately dilated tortuous vein in the greater and lesser saphenous distribution which was tender to touch.  The Veteran was diagnosed as having moderate varicose veins on the greater and lesser saphenous with distribution on the right leg which were as likely as not secondary to service.

In a May 2010 addendum, the January 2010 VA examiner stated that upon review of the Veteran's claims file and examination, the Veteran's left leg had been examined, but since the Veteran denied service relation to his left leg, it was not commented on.  He went on to state that the Veteran had mild left leg varicosities in the lesser saphenous distribution.

At a VA examination in July 2010, the Veteran denied varicose veins in the left leg, but complained of varicosities in the right leg with an increase in symptoms.  Such symptoms were described as including pain on sitting for a prolonged period of time, 1-2 hours, pain on standing for a prolonged period, 1-2 hours, pain on squatting, pain on lifting any heavy equipment.  The examiner reported that these symptoms were more pronounced in the right lower extremity and were not present in the left lower extremity.  He noted that the Veteran had prescription compression stockings and took tylenol for pain three to four times a week.  With respect to the left leg, the examiner relayed the Veteran's report that the physician may have inadvertently written left leg instead of the right as the leg with varicose veins.  He denied ever having left leg varicosities in service and said it was his right leg varicosities that were secondary to service and that this may be presumed as a typographical error made by the physician.  The physician remarked that a recent Doppler of the right lower extremity revealed severe right greater saphenous incompetence with 3.26 second of reflex time.  The right greater saphenous vein measured 0.8 cms to the thigh level, and 0.4 cms at knee level.  On examination, the left leg showed minimal or no varicosities at all.  No spider angiomas were seen.  There was one minimal varicosity seen in the lesser saphenous distribution.  On the right, there were moderate to severe varicosities in the greater as well as the lesser saphenous distribution.  No spider angiomas were noted.  These veins were more tortuous and predominant upon standing for longer than 5 minutes.  The examiner diagnosed the Veteran as having right greater and lesser saphenous varicose veins described as moderate to severe.  He opined that these were as likely as not secondary to service.  He went on to diagnose minimal or absent varicosity on the left lower extremity and said that according to the Veteran, this more likely than not represents a typographical error by the physician who examined the Veteran in service.  The examiner said that therefore the left lower leg varicosity which was minimal at the time was less likely than not secondary to service.

In his substantive appeal dated in August 2011, the Veteran's representative, on behalf of the Veteran, asserted that the Veteran clearly exceeded the standard for a 10 percent rating and was entitled to a 20 percent rating.  He relayed the Veteran's report that compression hosiery relieved some but not all of his varicose vein symptoms and that his pain and swelling was only incompletely relieved by elevation.

III. Analysis

Law and Regulations

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Sheddedn v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Discussion

As an initial matter, the Board notes that the Veteran is not claiming disease or injury from engaging in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not applicable.

The Veteran's service treatment records are devoid of findings or diagnoses of varicose veins of the left leg, although they show that he was seen in June 1990 for complaints of cramps of two days duration in the thigh area of the left lower extremity with no noted history of trauma.  He was assessed as having rule out nutritional deficit and probable mild heat cramps.  These records further show that the Veteran returned to the clinic for a follow up three days later complaining of leg pain of seven days duration.  He described having a knot in the middle of his femur area, anterior, and was referred to physical therapy for ultra sound treatment which reportedly relieved his pain.  He was assessed as having mild dehydration with secondary cramping.  His June 1993 separation examination report shows a normal clinical evaluation of the lower extremities. 

Although there are postservice notations of left leg varicose veins, the notations prior to 2010 are scant and appear to be in error.  In this regard, there is a September 2001 VA outpatient clinic note showing that the Veteran had left lower extremity varicose veins, but no right-sided involvement.  This finding is wholly contrary to the majority of VA outpatient records on file beginning in April 1994 which clearly document treatment for varicose veins of the right leg, but make no mention of varicose veins of the left leg.  The only exception to this is a September 1994 Persian Gulf Examination report which diagnosed the Veteran as having varicose vein, mild, left leg, but makes no mention of varicose veins of the right leg.  Moreover, a VA outpatient clinic record in October 1994 notes that the Veteran was being seen for varicose veins in both legs, but following the evaluation, he was only noted as having varicose veins of the right lower extremity.  Accordingly, in light of the overwhelming evidence of varicose veins of the right leg and scant evidence of varicose veins of the left leg, the Board finds that the September 2001 and September 1994 references to varicose veins of the left leg were in error and actually pertained to the right leg.  This determination is further supported by an August 2006 statement by a private physician who, based on his evaluation of the Veteran in August 2006, diagnosed him as having varicose veins and venous insufficiency of the right lower extremity.  Moreover, in terms of VA examination reports, a VA examiner in July 2008 diagnosed the Veteran as having varicose veins right lower extremity and reported that varicose veins of the Veteran's lower extremity were normal.  

Notwithstanding the above determination with respect to the weight of evidence showing no varicose vein disability of the left leg prior to 2010, there is some evidence of this disability in 2010.  In this regard, although the VA examiner in January 2010 indicated that findings of "the leg" revealed no varicosities at that time, he later stated in a May 2010 addendum that mild left leg varicosities in the lesser saphenous distribution were present.  Varicose veins of the left leg was again addressed by the VA examiner in July 2010 who reported that the Veteran had minimal or absent varicosity on the left lower extremity and that, according to the Veteran, this more likely than not represented a typographical error by the physician who examined the Veteran "in service".  He went on to diagnose the Veteran as having minimal or absent varicosity of the left lower extremity.  However, he added that the left lower leg varicosity which was minimal at that time was less likely than not secondary to his military duty.  Thus, even assuming that the Veteran currently has varicose veins of the left leg, the July 2010 VA examiner negates a nexus to service.  As the July2008 VA examination report shows, the VA examiner supported a causal relationship between the Veteran's right leg varicose veins and service by reasoning that the Veteran had well documented varicose veins in the three months since discharge and it was unlikely that he could have developed such extensive varicose veins in the three months since discharge.  Similarly, the July 2010 VA examiner seemingly negates a nexus to service on the basis of the minimal, if any, varicose veins found of the left leg at that time.

As to consideration of the Veteran's credible statements in this case, he testified at the Board hearing in August 2006 that he had varicose veins just in the right leg.  Moreover, he denied to the January 2010 VA examiner that he had varicose veins in the left leg and said he was just requesting an increase for his right leg.  In addition, at the July 2010 VA examination, he said that he never had left leg varicosities "in service" and that the "physician at the time" may have inadvertently wrote left leg instead of the right leg.    

In light of the foregoing, the Board must conclude that the requirements for establishing service connection for varicose veins, left leg, have not been met for the simple reason that the weight of evidence does not support a causal relationship between a current varicose vein disability of the left leg and a disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303; Shedden, supra.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107, Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for varicose veins of the left leg is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


